Order entered February 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00523-CR

                     CRISTAL PAULLETT RICHARDSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00479-X

                                           ORDER
       The Court REINSTATES the appeal.

       On January 28, 2015, we granted the January 23, 2015 motion of Lori Ordiway to

withdraw as appellant’s counsel and ordered the trial court to appoint new counsel to represent

appellant. We have received the trial court’s order appointing Bruce Anton as appellant’s

attorney. We DIRECT the Clerk to list Bruce Anton as appellant’s attorney of record.

       Appellant’s brief has been filed and the State’s brief is due February 15, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Bruce

Anton and the Dallas County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE